Name: Council Regulation (EEC) No 3535/92 of 3 December 1992 amending Regulation (EEC) No 2420/92 temporarily suspending the Common Customs Tariff duties on imports of certain mixtures of residues of the maize starch industry and of residues from the extraction of maize germ oil obtained by wet milling
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 12. 92 Official Journal of the European Communities No L 359/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3535/92 of 3 December 1992 amending Regulation (EEC) No 2420/92 temporarily suspending the Common Customs Tariff duties on imports of certain mixtures of residues of the maize starch industry and of residues from the extraction of maize germ oil obtained by wet milling THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2420/92 (') suspended the Common Customs Tariff duties on imports of certain mixtures of residues of the maize starch industry and of residues from the extraction of maize germ oil obtained by the wet milling process from 1 January 1992 to 31 October 1992, pending the resolution of differences which had arisen between the United States of America and the Community authorities regarding the implementation of the outcome of consultations held on the basis of Article XXIII of the General Agreement on Tariffs and Trade (GAIT) ; Whereas those differences have not yet been resolved and it is appropriate that the suspension of duties should be extended until 31 March 1993, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2420/92, the date of 31 October 1992 shall be replaced by that of 31 March 1993 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1992. For the Council The President G. SHEPHARD (') OJ No L 237, 20. 8 . 1992, p. 14.